Citation Nr: 0013316	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left hip disability 
secondary to service-connected residuals of a fracture of the 
left second metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from May 1945 to October 1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.


FINDING OF FACT

The claim of entitlement to service connection for a left hip 
disability secondary to service-connected residuals of a 
fracture of the left second metatarsal is not plausible, as 
competent medical evidence of record does not demonstrate the 
presence of a current left hip disability. 


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for a left hip disability 
secondary to service-connected residuals of a fracture of the 
left second metatarsal.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, a February 1947 rating decision granted service 
connection for residuals of a fracture of the left second 
metatarsal, and assigned a 10 percent evaluation.  That 
decision was based on service medical records showing that 
the veteran was hospitalized for approximately three weeks in 
August 1945, after sustaining a fracture of the left second 
metatarsal.

A December 1994 VA examination, performed in conjunction with 
an unrelated claim, revealed "exquisite tenderness" over 
the distal aspect of the second toe metatarsal.  A physical 
examination showed that the veteran was unable to squat and 
rise on his toes, and was "very painful and inadequate on 
the left foot."  There was a decreased range of motion of 
the left forefoot secondary to pain in the second toe 
metatarsal, and the veteran limped on his left foot.  
According to the report, he used orthotics and a cane.  The 
final assessment was status post fracture of the second 
metatarsal in 1945 with continued pain on ambulation over the 
previous 18 months, and probable osteoarthritis.

VA medical records show treatment for various complaints from 
June 1996 to July 1997.  A June 1996 outpatient treatment 
record notes complaints of left lower extremity 
radiculopathy.  The report indicates that the veteran had 
"known lumbar stenosis." 

An August 1996 report notes a history of lumbar spinal 
stenosis, and left lower extremity radiculopathy, confirmed 
by an electromyograph (EMG).  The record indicates that the 
veteran had deferred the "surgical option" since February 
1996, but was currently in favor of surgery.  The diagnostic 
impression was lumbar stenosis with left lower extremity 
radiculopathy.

The following month, the veteran sought treatment for low 
back pain, and pain and weakness radiating into the left leg.  
The record notes that results from an EMG were consistent 
with multiple level degenerative changes and stenosis.  A 
magnetic resonance imaging (MRI) study reportedly showed 
moderate to severe stenosis of the lumbar spine.  The veteran 
was referred to physical therapy for "stenosis exercises."

According to a September 1996 physical therapy report, the 
veteran gave a history of injuring his left foot 51 years 
earlier, and indicated that it was "still causing [him] this 
trouble."  The record notes complaints of lower extremity 
weakness.  Physical examination revealed that the veteran was 
unable to balance on his left leg.  Chronic pain was 
diagnosed.

During treatment in November 1996, the veteran reported pain 
on the plantar surfaces, which severely limited his 
ambulation.  A physical examination revealed tender plantar 
fascias bilaterally.  The diagnostic assessment was lumbar 
stenosis, and plantar fasciitis.  Later that month, the 
veteran complained of dull, aching pain in the left mid-foot 
area, and reported pain on ambulation.  Pain was noted on 
palpation of the dorsal region of the left mid-foot, and 
there was pain on range of motion of the mid-foot.  The final 
assessment was no history or objective signs of plantar 
fasciitis, and degenerative process occurring in the left 
mid-foot.

The veteran gave a three-day history of left hip pain in 
December 1996.  He explained that the pain was much worse 
than usual, and indicated that he was experiencing "obvious 
pain" sitting, standing and walking.  He described the pain 
as feeling "like a nail into his hip."  Lumbosacral 
radicular pain was diagnosed.

A January 1997 VA outpatient treatment record notes 
complaints of hip pain "98 percent of the time."  The 
veteran reported that he did not want "hip surgery," and 
was unsure of whether he would undergo lumbar surgery.  
Chronic, severe back pain was diagnosed.

The veteran filed a claim of entitlement to service 
connection for a left hip disability secondary to service-
connected residuals of a fracture of the left second 
metatarsal in June 1997.  Therein, he reported that he was 
scheduled to undergo left hip surgery the following month.

A July 1997 VA treatment record indicates that the veteran 
underwent an L3-L4 laminectomy earlier that month.  The 
veteran reported that while his back and left lower extremity 
pain had improved, he continued to experience numbness in the 
extremity.   

A May 1998 rating decision denied service connection for a 
left hip disability secondary to service-connected residuals 
of a fracture of the left second metatarsal, on the basis 
that the claim was not well grounded.  The veteran filed a 
notice of disagreement (NOD) with this decision in September 
1998.
 
On VA examination in October 1998, the veteran reported pain 
in his left lower extremity, and indicated that he had fallen 
approximately five times during the previous year due to 
instability of his left foot and ankle.  The record notes a 
history of low back pain radiating from the hip to the left 
lower extremity, which was previously diagnosed as neural 
foraminal narrowing at L-2 through L5.  The examiner reported 
that an L4-L5 laminectomy was performed in July 1997.  A 
physical examination revealed that the veteran walked with an 
abducted, stooped gait, and used a cane for ambulation.  He 
was unable to squat or rise on his toes, and his posture on 
standing was stooped.  The final assessment was mild left 
ankle degenerative joint disease, and left leg radiculopathy.

The veteran submitted a substantive appeal (Form 9) in 
November 1998, perfecting his appeal.

The RO continued the denial of service connection for a left 
hip disability secondary to service-connected residuals of a 
fracture of the left second metatarsal the following month.

Analysis

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  In addition, a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310(a).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service. 

In spite of the veteran's contentions, the claim for service 
connection for a left hip disability secondary to service-
connected residuals of a fracture of the left second 
metatarsal must be denied as not well grounded for failure to 
establish a current disability.  The record in this case is 
devoid of competent medical evidence establishing the 
existence of a chronic left hip disability.  While the record 
notes pain radiating from the hip to the left lower 
extremity, the medical evidence specifically relates this 
pain to a nonservice-connected low back disability.

Under the case law, a fundamental element of a well-grounded 
claim is competent evidence of "current disability."  
Rabideau v. Derwinski, supra; Brammer v. Derwinski, supra.  
The case law further provides that "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  As the Court has held, the 
regulatory definition of "disability" is the ". . . 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions . . . ."  
38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  Under these criteria, a left hip "disability" 
for VA compensation benefit purposes is not currently shown 
to be present in this case.  In fact, the October 1998 VA 
examination was negative for evidence of a left hip 
disability.
 
As a left hip disability is not currently demonstrated, and, 
of course, there is no competent medical evidence showing a 
nexus between a current left hip disability and the veteran's 
service-connected residuals of a fracture of the left second 
metatarsal, the claim is not well grounded and must be 
denied.  Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 
8 Vet. App. 384 (1995). 

In light of the above, the Board has determined that, in the 
absence of a well-grounded claim of entitlement to service 
connection for the disability at issue, VA has no duty to 
assist the veteran in developing his case.  Nor is there any 
indication in the current record that there is evidence that 
would make the claim well grounded, or that the veteran has 
not been advised to submit evidence that would make the claim 
well grounded.  Nothing in this determination is intended to 
case doubt on the appellant's good faith in bringing his 
claim.  His personal lay belief that there is a connection 
between his service-connected left foot disability and a 
"left hip" disability, while doubtless sincere, is not 
adequate to satisfy the fundamental mandate of the law that 
he must first demonstrate his claim is well grounded.  If the 
veteran has not presented a well-grounded claim, the law 
provides there is no "duty to assist," and thus VA and the 
Board have no authority to order an examination to establish 
that the claim is well grounded.


ORDER

Service connection for a left hip disability secondary to 
service-connected residuals of a fracture of the left second 
metatarsal is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

